UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 15, 2013 StellarOne Corporation (Exact name of registrant as specified in its charter) Commission File Number: 000-22283 Virginia (State or other jurisdiction of incorporation) 54-1829288 (IRS Employer Identification No.) 590 Peter Jefferson Parkway, Suite 250 Charlottesville, Virginia 22911 (Address of principal offices, including zip code)  (434) 964-2211 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. The Company held its annual meeting of shareholders on May 15, 2013.A quorum of shareholders was present, consisting of a total of 15,320,955 shares.Matters voted upon were (i) the election of thirteen director nominees to serve for one year terms expiring at the 2014 annual meeting of shareholders, and (ii) approval, in an advisory (non-binding) vote, of the executive compensation disclosed in the proxy statement. The following table describes the voting results at the annual meeting. Shares Shares Voted Voted Shares Shares Broker Proposal or Name of Nominee "For" "Against" Withheld Abstained Non-Votes Proposal 1:To elect thirteen director nominees to serve until the 2014 annual meeting of shareholders, or in each case, until a successor is duly elected and qualified Lee S. Baker - - - O.R. Barham, Jr. - - - Glen C. Combs - - - Beverley E. Dalton - - - Gregory L. Fisher - - - Christopher M. Hallberg - - - Jan S. Hoover - - - Steven D. Irvin - - - Alan W. Myers - - - H. Wayne Parrish - - - Raymond D. Smoot, Jr. - - - Charles W. Steger - - - Keith L. Wampler - - - Proposal 2:To approve, on an advisory (non-binding) basis, the Company’s named executive officers' compensation - - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. StellarOne Corporation Date: May 17, 2013 /s/ Jeffrey W. Farrar Jeffrey W. Farrar Executive Vice President and Chief Financial Officer
